UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2013 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. Schedule of Investments March 31, 2013 (unaudited) LK Balanced Fund Description Shares/Par Value COMMON STOCKS - 60.5% Consumer Discretionary - 6.6% Cato, Class A $ DIRECTV* Walt Disney Winnebago Industries* Consumer Staples - 2.7% Colgate-Palmolive ConAgra Foods Crimson Wine Group* Energy - 7.9% Anadarko Petroleum Chesapeake Energy Chevron Peabody Energy Financials - 9.6% Berkshire Hathaway, Class A* 2 Leucadia National Plum Creek Timber - REIT St. Joe * Texas Pacific Land Trust Health Care - 8.8% Forest Laboratories* Laboratory Corporation of America Holdings* Pfizer Thermo Fisher Scientific Industrials - 14.8% Boeing Chicago Bridge & Iron GenCorp* Kansas City Southern Lincoln Electric Holdings Materials - 10.1% Cemex SAB de CV* Compass Minerals International Freeport-McMoRan Copper & Gold Vulcan Materials Yamana Gold Total Common Stocks (Cost $6,822,492) CORPORATE BONDS - 25.2% Consumer Discretionary - 1.5% Walt Disney 5.875%, 12/15/2017 $ Consumer Staples - 7.3% Archer-Daniels-Midland 4.479%, 03/01/2021 Campbell Soup 2.500%, 08/02/2022 Coca-Cola 7.125%, 08/01/2017 Kimberly-Clark 6.875%, 02/15/2014 Procter & Gamble 1.800%, 11/15/2015 William Wrigley Jr. 4.650%, 07/15/2015 Energy - 1.6% ConocoPhillips 6.650%, 07/15/2018 Financials - 5.1% Berkshire Hathaway 1.500%, 01/10/2014 1.900%, 01/31/2017 Fannie Mae 3.000%, 09/24/2019 John Deere Capital 3.000%, 10/15/2013 Health Care - 4.0% Pfizer 4.650%, 03/01/2018 Stryker 4.375%, 01/15/2020 Wyeth 5.500%, 02/15/2016 Industrials - 2.5% Union Pacific Railroad Series 2004-2 5.214%, 09/30/2014 (a) United Parcel Service 2.450%, 10/01/2022 Information Technology - 1.9% Corning 7.530%, 03/01/2023 Intel 2.700%, 12/15/2022 Telecommunication Services - 1.3% Qwest 7.125%, 11/15/2043 Total Corporate Bonds (Cost $4,783,494) MUNICIPAL BONDS - 4.2% Blair, Nebraska Water System, Series C 3.500%, 12/15/2017 Colony, Texas Local Development Corporation, Series A 2.594%, 10/01/2020 La Vista, Nebraska Economic Development Fund 6.528%, 10/15/2017 Omaha, Nebraska Special Tax, Build America Bonds 4.130%, 10/15/2016 Total Municipal Bonds (Cost $813,204) U.S. GOVERNMENT SECURITIES - 3.2% U.S. Treasury Notes# 2.125%, 01/15/2019 $ 1.125% 1/15/2021 Total U.S. Government Securities (Cost $531,326) EXCHANGE-TRADED FUNDS - 2.8% SPDR Barclays Capital High Yield Bond SPDR Gold Trust* Total Exchange Traded Funds (Cost $403,473) SHORT-TERM INVESTMENT - 2.7% First American Government Obligations, Class Z, 0.02%^ (Cost $535,488) Total Investments - 98.6% (Cost $13,889,477) Other Assets and Liabilities, Net - 1.4% Total Net Assets - 100.0% $ * Non-income producing security. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."As of March 31, 2013, the value of this investment was $263,618 or 1.3% of total net assets. # U.S. Treasury inflation-protection securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. ^ Variable rate security - The rate shown is the rate in effect as of March 31, 2013. REIT- Real Estate Investment Trust Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or technique. These principles establish a three-tier hierarchy for inputs used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liablities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds , credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. As of March 31, 2013, the Fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $
